io«-/r
                               ELECTRONIC RECORD




COA #     05-15-00355-CR                        OFFENSE:        10.01


          Jeffrey Wayne Fujisaka v. The
STYLE:    State of Texas                        COUNTY:         Collin

COA DISPOSITION:      AFFIRM                    TRIAL COURT:    416th Judicial District Court



DATE: 08/12/15                   Publish: YES   TC CASE #:      416-80264-2015




                        IN THE COURT OF CRIMINAL APPEALS



         Jeffrey Wayne Fujisaka v. The State
STYLE:   of Texas                                    CCA#:            IOU-/S'
         APPELLAHT\S                 Petition        CCA Disposition:
FOR DISCRETIONARYREVJfW IN CCA IS:                   DATE:

         &                                           JUDGE:

DATE:
         m                                           SIGNED:                            PC:

JUDGE:                                               PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD